Case 15-54467-sms        Doc 93   Filed 02/09/21 Entered 02/09/21 13:08:46            Desc Main
                                  Document     Page 1 of 3




   IT IS ORDERED as set forth below:



   Date: February 9, 2021
                                                         _________________________________

                                                                    Sage M. Sigler
                                                             U.S. Bankruptcy Court Judge

 ________________________________________________________________


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                       :      CHAPTER 13
                                             :
Azad and Shamshira Panjwani,                 :      CASE NO. 15-54467-sma
                                             :
         Debtors                             :


              ORDER RESOLVING OBJECTION TO CONFIRMATION AND
         SETTING FORTH AMOUNT OF CLAIM TO BE REIMBURSED THROUGH
                             CONFIRMED PLAN

         On June 1, 2015, August 20, 2015, and December 29, 2015 AFB&T, a division of Synovus

Bank (“AFB&T”) filed an objections to confirmation of the proposed plan filed bty Asad and

Shamshira Panjwani (“Debtors”). A consent to Debtors’ amended chapter 13 plan filed on March

21, 2016 was filed by AFB&T. Debtors plan was subsequently converted to Chapter 7 and then

reconverted to Chapter 13. Debtors are finalizing a revised plan which authorizes a final lump

sum payment to the remaining creditors and this order sets forth the amount to be paid pursuant to

the plan.
Case 15-54467-sms        Doc 93    Filed 02/09/21 Entered 02/09/21 13:08:46             Desc Main
                                   Document     Page 2 of 3



       The parties agree that AFB&T has agreed and will accept payments through the plan

totaling $40,000.00 in full and final satisfaction of its claim. The Trustee is directed to disburse

this amount to AFB&T’s proof of claim number 8 irrespective of any contrary provisions of the

confirmed Chapter 13 plan.

                                     END OF DOCUMENT



M. DENISE DOTSON, LLC

 /s/
M. Denise Dotson
Georgia Bar No. 227230
PO Box 767
Avondale Estates, GA 30002
denise@mddotsonlaw.com
(404) 210-0166



       /S/
Thomas H. Rogers
Georgia Bar No. 613437
PO Box 832
Athens, GA 30063
(706_654-4000
thr@bbgbalaw.com
Counsel for AFBT

Order reviewed by:

MARY IDA TOWNSON
CHAPTER 13 TRUSTEE

       /s/ K. Edward Safir
K. Edward Safir
Georgia Bar No. 622149
Attorney for Chapter 13 Trustee
285 Peachtree Center Ave., NE
Atlanta, GA 30303
Case 15-54467-sms   Doc 93   Filed 02/09/21 Entered 02/09/21 13:08:46   Desc Main
                             Document     Page 3 of 3




Distribution List

Thomas Rogers
PO Box 832
Athens, GA 30063
